DETAILED ACTION
		This Office action is in response to the amendment filed on February 11, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Nam H. Huynh on February 16, 2022.
The application has been amended as follows: 

2. (Canceled)

11. (Canceled)

19. (Canceled)

Allowable Subject Matter
Claims 1, 3-4, 6-9, 12-13, 15-18 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 1, the prior art of record fails to disclose or suggest “wherein the second switch branch comprises i switching circuits, wherein the second switch comprises a seventh terminal and an eighth terminal, wherein the eighth terminal is connected to the sixth terminal, wherein the eighth terminal is grounded through the i switching circuits, wherein i is an integer, and wherein i>1” in combination with all other claim limitations. Claims 3-4 and 6-8 depend directly or indirectly from claim 1, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 9, the prior art of record fails to disclose or suggest “wherein the second switch branch comprises i switching circuits, wherein the second switch comprises a seventh terminal and an eighth terminal, wherein the eighth terminal is connected to the sixth terminal, wherein the eighth terminal is grounded through the i switching circuits, wherein i is an integer, and wherein i>1” in combination with all other claim limitations. Claims 12-13 and 15-17 depend directly or indirectly from claim 9, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 18, the prior art of record fails to disclose or suggest “wherein the second switch branch comprises i switching circuits, wherein the second switch comprises a seventh terminal and an eighth terminal, wherein the eighth terminal is connected to the sixth terminal, wherein the eighth terminal is grounded through the i switching circuits, wherein i is an integer, and wherein i>1” in combination with all other claim limitations. Claims 20-21 depend directly or indirectly from claim 18, and are, therefore, also allowed at least for the same reasons set above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838